

115 HR 3489 IH: Presidential Pardon Transparency Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3489IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Krishnamoorthi (for himself, Mr. Takano, Ms. Velázquez, Mr. Ruppersberger, Ms. Kaptur, Ms. Michelle Lujan Grisham of New Mexico, Mr. Crist, Ms. Speier, Mrs. Watson Coleman, Mrs. Beatty, Mr. Evans, Mr. Garamendi, Mr. Carbajal, Ms. Jayapal, Mr. Price of North Carolina, Mr. Nadler, Mr. Espaillat, Ms. DelBene, Ms. Adams, Mr. Welch, Ms. McCollum, Mr. Payne, Mr. Brendan F. Boyle of Pennsylvania, Mr. Polis, and Mr. Pallone) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the publication of the name of any person pardoned by the President, and for other purposes. 
1.Short titleThis Act may be cited as the Presidential Pardon Transparency Act of 2017. 2.Publication of pardonsNot later than 3 days after the date on which the President grants any reprieve or pardon for an offence against the United States, the Attorney General shall publish in the Federal Register and on the official website of the President the following: 
(1)The name of the person. (2)The date on which the reprieve or pardon was issued. 
(3)The full text of the reprieve or pardon.  